PETERSON, Justice.
Defendant was found guilty by a district court jury of a charge of burglary, Minn. Stat. § 609.58 (1982). The trial court sentenced defendant to 45 months in prison, which is the maximum sentence within the presumptive sentence range for the offense in question (severity level IV offense) by a person with defendant’s criminal history score (six). On this appeal from judgment of conviction, defendant seeks an outright reversal of his conviction on the ground that the state failed to prove that a burglary (as opposed to an attempted burglary) was committed or that he committed it. We hold that the evidence of defendant’s guilt was sufficient and we affirm his conviction.
Affirmed.